On the 3rd day of May, 1911, judgment was pronounced against appellant in the county court of Washita county for a violation of the prohibitory liquor law. Appellant was sentenced to pay a fine of $50 and to imprisonment in the county jail for a period of 30 days. At the same time, in the same case, judgment was pronounced against A.H. Sheppard for the same offense. Both parties prosecuted an appeal to this court. After the appeal was perfected, appellant A.P. Gifford moved the court to be permitted to withdraw his appeal, which motion is by the court sustained, and the appeal of the said A.P. Gifford is therefore dismissed, but said case is continued in this court as to the appeal of A.H. Sheppard.